                                                                    CHRISTIAN M. MORRIS, ESQ.
                                                                1   Nevada Bar No. 11218
                                                                2   NETTLES | MORRIS
                                                                    1389 Galleria Drive, Suite 200
                                                                3   Henderson, Nevada 89014
                                                                4   Telephone: (702) 434-8282
                                                                    Facsimile: (702) 434-1488
                                                                5   christian@nettlesmorris.com
                                                                    Local Counsel for Plaintiff
                                                                6
                                                                7                          IN THE UNITED STATES DISTRICT COURT
                                                                                                FOR THE DISTRICT OF NEVADA
                                                                8                                                                                  EJY
                                                                    THOMAS MOONEY,                                     CASE NO.: 2:17-cv-02191-JCM-DJA
                                                                9
                                                               10                           Plaintiff,
                   702. 434. 8282 / 702. 434. 1488 (fa x)




                                                               11   vs.
NETTLES | MORRIS
                     1389 Ga l l e ri a Dri ve , Sui t e 200




                                                               12   FIFE DERMATOLOGY, PC, et al.,                      MOTION TO WITHDRAW AS
                          He nde rson, NV 89014




                                                               13                                                      COUNSEL
                                                                                            Defendant(s).
                                                               14
                                                                           Christian M. Morris, Esq. of the law firm NETTLES | MORRIS, hereby moves this
                                                               15
                                                                    Honorable Court for an Order to Withdraw as counsel of record. This Motion is based upon the
                                                               16
                                                                    following Points and Authorities, Declaration of Counsel attached hereto, and upon any arguments
                                                               17
                                                                    of counsel or Plaintiff to be permitted at the time of the hearing of this Motion.
                                                               18
                                                                           DATED this 13th day of July, 2021.
                                                               19                                                 NETTLES | MORRIS
                                                               20                                                 /s/ Christian M. Morris                ___
                                                               21                                                 CHRISTIAN M. MORRIS, ESQ.
                                                                                                                  Nevada Bar No. 11218
                                                               22                                                 1389 Galleria Drive, Suite 200
                                                                                                                  Henderson, Nevada 89014
                                                               23
                                                                                                                  Local Counsel for Plaintiff
                                                               24
                                                               25                                    POINTS AND AUTHORITIES
                                                               26          Local Rule IA 11-6 provides for the withdrawal or change of attorney by written motion.
                                                               27   The undersigned was retained as local counsel to represent the interests of Plaintiff to pursue this
                                                               28   action along with co-counsel Patrick S. Almonrode, Esq. and Jason T. Brown, Esq. of Brown,
                                                                                                                 1
                                                                1   LLC. However, while in the course of advocating Plaintiff’s claim, Plaintiff acquired new counsel
                                                                2   (ECF 50). Accordingly, Ms. Morris’withdrawal from this case will have no effect on the Plaintiff
                                                                3   as he is being represented by James P. Kemp, Esq. of Kemp & Kemp Law Firm as listed on the
                                                                4   Court’s CM/ECF system. However, in accordance with the Rule, Plaintiff will receive notice of
                                                                5   Ms. Morris’intent to withdraw via the United States Postal Service. Additionally, opposing
                                                                6   counsel in this case will receive notice of this Motion to Withdraw via the CM/ECF system,
                                                                7   pursuant to the certificate of service attached herein.
                                                                8             Finally, Local Rule IA 11-6 provides that “no withdrawal . . . shall be approved if delay of
                                                                9   discovery, the trial or any hearing in the case would result.”Here, no delay of any kind will result
                                                               10   from Ms. Morris’withdraw because the Plaintiff in this matter is still represented by Kemp &
                   702. 434. 8282 / 702. 434. 1488 (fa x)




                                                               11   Kemp Law Firm, having previously appeared before this Court. Ms. Morris’withdrawal will not
NETTLES | MORRIS
                     1389 Ga l l e ri a Dri ve , Sui t e 200




                                                               12   prejudice either party or delay any proceeding in this matter and Ms. Morris files the present
                          He nde rson, NV 89014




                                                               13   motion in compliance of the rules in order to accurately reflect she is not representing Plaintiff.
                                                               14                                              CONCLUSION
                                                               15             For the reasons set forth above, Ms. Morris respectfully moves this Court enter an Order
                                                               16   approving the withdrawal of Ms. Morris as a representing attorney for the Plaintiff in the instant
                                                               17   matter.
                                                               18             DATED this 13th day of July, 2021.
                                                                                                                    NETTLES | MORRIS
                                                               19
                                                               20                                                   /s/ Christian M. Morris                        ___
                                                                                                                    CHRISTIAN M. MORRIS, ESQ.
                                                               21                                                   Nevada Bar No. 11218
                                                                                                                    1389 Galleria Drive, Suite 200
                                                               22
                                                                                                                    Henderson, Nevada 89014
                                                               23                                                   Local Counsel for Plaintiff

                                                               24   IT IS SO ORDERED:

                                                               25
                                                               26   UNITED STATES MAGISTRATE JUDGE
                                                               27
                                                                                  July 14, 2021
                                                               28   DATED:
                                                                                                                       2
